            Case 5:20-cv-01136-R Document 22 Filed 08/16/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE
                     WESTERN DISTRICT OF OKLAHOMA

AMY GUSTAFSON,

                         Plaintiff,

v.                                                    Case No. CIV-20-1136-R

ALLSTATE VEHICLE AND PROPERTY
INSURANCE COMPANY, an Illinois
Corporation,

                         Defendant.

         DEFENDANT ALLSTATE VEHICLE AND PROPERTY INSURANCE
                 COMPANY’S FINAL LIST OF WITNESSES

         Defendant, Allstate Vehicle and Property Insurance Company, hereby submits its

Final List of Witnesses pursuant to the Court’s Order [Dkt. No. 16]. Discovery is

ongoing, and Defendant hereby reserves the right to amend this list as the Court may

allow.

A.       WITNESSES EXPECTED TO BE CALLED

NO.      NAME AND ADDRESS                         SUMMARY OF TESTIMONY
1.       Amy Gustafson                            Deposed.
         c/o Fulmer Sill PLLC
2.       Travis Claborn                           Will testify as to facts obtained from,
         c/o Tomlinson McKinstry, P.C.            and with regard to the investigation,
                                                  evaluation of Plaintiff’s property,
                                                  preparation of repair estimate, and the
                                                  conclusions and opinions reached,
                                                  including that Plaintiff’s roof shingles
                                                  were not damaged by hail or wind.
         Case 5:20-cv-01136-R Document 22 Filed 08/16/21 Page 2 of 3




NO.   NAME AND ADDRESS                           SUMMARY OF TESTIMONY
3.    Michael Berryman                           Will testify as to facts obtained from,
      Berryman Enterprises, Inc.                 and with regard to, the investigation
      c/o Tomlinson McKinstry, P.C.              and evaluation of Plaintiffs’ property,
                                                 the components of Plaintiffs’ roof,
                                                 and the conclusions and opinions
                                                 reached, including that Plaintiff’s roof
                                                 shingles were not damaged by hail or
                                                 wind, errors in the reports and/or
                                                 estimates submitted by Ian’s
                                                 Enterprise, LLC, the Xactimate
                                                 program, and Allstate’s estimate. For
                                                 a statement of opinions and the basis
                                                 and reasons for them, see expert
                                                 report provided to Plaintiff.

B.    WITNESSES WHO MAY BE CALLED IF NEED ARISES

NO.   NAME AND ADDRESS                           SUMMARY OF TESTIMONY
1.    Otto Mujica                                Facts and circumstances surrounding
      c/o Tomlinson McKinstry, P.C.              purchase of policy; coverages
                                                 provided by policy.
2.    Stephen Snyder                             Facts and circumstances surrounding
      c/o Tomlinson McKinstry, P.C.              purchase of policy; coverages
                                                 provided by policy.
3.    Any witnesses deposed by Plaintiff and     To be determined.
      not objected to by Defendant.
4.    Any witness listed by Plaintiff on their   To be determined.
      Final Witness List not objected to by
      Defendant.
5.    Any witnesses identified through           To be determined.
      remaining discovery and not objected to
      by Defendant.
6.    Any witnesses necessary for the            To be determined.
      identification and authentication of
      exhibits.




                                             2
          Case 5:20-cv-01136-R Document 22 Filed 08/16/21 Page 3 of 3




                                           Respectfully submitted,

                                            s/ RONALD L. WALKER
                                           RONALD L. WALKER, OBA #9295
                                           JERRY D. NOBLIN, JR. OBA #20296
                                           TOMLINSON MCKINSTRY P.C.
                                           Two Leadership Square, Suite 450
                                           211 North Robinson Ave.
                                           Oklahoma City, Oklahoma 73102
                                           Telephone: 405/606.3370
                                           Facsimile: 877/917.1559
                                           ronw@TMOKlaw.com
                                           jerryn@TMOKlaw.com
                                           Attorneys for Defendant, Allstate Vehicle
                                           and Property Insurance Company

                           CERTIFICATE OF SERVICE

              I hereby certify that on August 16, 2021, I electronically transmitted the
attached document to the Clerk of Court using the ECF System for filing and transmittal
of a Notice of Electronic Filing to the following ECF registrants:

Simone Fulmer, OBA #17037
Harrison C. Lujan, OBA #30154
Jacob L. Rowe, OBA #21797
Andrea R. Rust, OBA #30422
FULMER SILL PLLC
1101 N. Broadway Ave., Suite 102
Oklahoma City, OK 73103
Telephone: (405) 510-0077
Facsimile: (800) 978-1345
sfulmer@fulmersill.com
hlujan@fulmersill.com
jrowe@fulmersill.com
arust@fulmersill.com
Attorneys for Plaintiff




                                                       s/ RONALD L. WALKER




                                           3
